DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tadano et al. (US 2015/0342442 A1).
Regarding claim 1, Tadano discloses a camera control system, comprising: a headset (30) configured to be worn by a user, the headset (30) including an orientation detection unit (par. [0036]) configured to transmit a control signal (par. [0036]) in 
Regarding claim 2, Tadano discloses the camera control system of claim 1, wherein the first axis (camera rotates about axis Cz) and the second axis (camera rotates about axis Cx) are not identical (Figs. 2 and 3).
Regarding claim 3, Tadano discloses the camera control system of claim 1, further comprising a video transmitter (par. [0038]) in communication with the camera, wherein a video signal is transmitted from the camera to the video transmitter and from the video transmitter to the headset (30; par. [0038]).
Regarding claim 4, Tadano discloses the camera control system of claim 3, wherein the headset (30) includes means for displaying the video signal to the user (par. [0026]).
Regarding claim 5, Tadano discloses the camera control system of claim 1, wherein the orientation detection unit (par. [0038]) includes a gyroscope (2) and a control signal transmitter (Fig. 4; par. [0039]) for transmitting the control signal to the control unit (40/60). 
Regarding claim 6, Tadano discloses the camera control system of claim 1, wherein the orientation detection unit (par. [0038]) detects the orientation of the orientation detection unit on the first axis and the second axis, and wherein the control unit (40/60) rotates the camera on the first axis and the second axis to match the orientation of the orientation detection unit (par. [0033] and [0039]-[0042]).
Regarding claim 7, Tadano discloses the camera control system of claim 6, wherein the orientation detection unit detects the orientation of the orientation detection unit on a third axis (along Cz; Figs. 2 and 3; for moving the endoscope forward and backward), and wherein the control unit controls a zoom feature of the camera based on the orientation of the detection unit on the third axis (par. [0050], [0065] and [0073]; movement of the endoscope forward and backward).
Regarding claim 8, Tadano discloses the camera control system of claim 1, wherein the control unit is configured to control the means for rotating the camera on the first axis and the means for rotating the camera on the second axis when the control signal exceeds a predetermined rotation threshold (par. [0049]).
Regarding claim 9, Tadano discloses the camera control system of claim 8, wherein the predetermined rotation threshold is two degrees of rotation in one of the first axis and the second axis (par. [0049]) 
Regarding claim 10, Tadano discloses the camera control system of claim 8, wherein the predetermined rotation threshold is five degrees of rotation in one of the first axis and the second axis (par. [0049]).
Regarding claim 13, Tadano discloses the camera control system of claim 1, the endoscope includes a flexible housing, and wherein the camera located at least partially within the flexible housing (par. [0024]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadano, as applied to the claims above, in view of Osterhout et al. (US 2018/0113590).
Regarding claim 11, Tadano discloses the camera control system of claim 8, and discloses limiting movement of the system when the signal exceeds a threshold to prevent the image pickup unit/device from damaging and internal organ (par. [0049]), but does not specifically disclose it further comprising a haptic feedback system, 
Osterhout teaches a virtual reality system having a headset that comprises a haptic feedback system (par. [0084]). It would have been obvious to one having ordinary skill in the art to have provided a haptic feedback system in the system of Tadano, as taught by Osterhout, in order to alert the user that its movement exceeded a threshold thereby increasing user awareness of its body movements in moving the system.
Regarding claim 12, Tadano in view of Osterhout disclose the camera control system of claim 11, wherein the haptic feedback system includes at least one vibrating component attached to the headset (Osterhout: par. [0084]).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadano, as applied to the claims above, in view of Luo (US 2016/0206179 A1).
Regarding claim 14, Tadano discloses the camera control system of claim 13, and that the camera may be bent about two axes (par. [0085]), but does not disclose a mechanism for said bending. Tadano does not specifically disclose wherein the means for rotating the camera on the first axis is a first servomotor coupled to one of the flexible housing and the camera, whereby activation of the first servomotor deflects the camera along the first axis.
Luo teaches an analogous system wherein the bending portion of the endoscope (14) comprising the camera (14_3) is bent about two axes using a bending mechanism comprising servomotors (18; par. [0030]) that control movement of the endoscope in 
 Regarding claim 15, Tadano discloses the camera control system of claim 13, and that the camera may be bent about two axes (par. [0085]), but does not disclose a mechanism for said bending. Tadano does not specifically disclose wherein the means for rotating the camera on the second axis is a second servomotor coupled to one of the flexible housing and the camera, wherein activation of the second servomotor deflects the camera along the second axis.
Luo teaches an analogous system wherein the bending portion of the endoscope (14) comprising the camera (14_3) is bent about two axes using a bending mechanism comprising servomotors (18; par. [0030]) that control movement of the endoscope in up/down and left/right directions (par. [0031]). It would have been obvious to one having ordinary skill in the art to have provided the bending mechanism of Luo in the system of Tadano in order to bend the distal end of the endoscope in two degrees of freedom, as contemplated by Tadano.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadano, as applied to the claims above, in view of Davidson et al. (US 2015/0099926 A1).
Regarding claim 16, Tadano discloses the camera control system of claim 13, but does not specifically disclose it further comprising at least one pressure sensor mounted on the flexible housing.
Davidson teaches an endoscope having a flexible housing (302) and comprising at least one pressure sensor (301) mounted on the flexible housing (302). Davidson teaches that the pressure sensors detect the amount of pressure applied to the body by the endoscopic device (par. [0079]) and when that pressure exceeds a threshold the user is alerted (par. [0089]). As Tadano discloses limiting speed of the movement of the user measured by the headset that would damage internal organs (par. [0049]). It would have been obvious to also prevent damage to the internal organs of the body due to the navigation of the endoscope by incorporating pressure sensors, as taught by Davidson.
Regarding claim 17, Tadano in view of Davidson disclose the camera control system of claim 16, wherein the at least one pressure sensor (Davidson: 302) is configured to output a pressure signal to the control unit (Davidson: par. [0095]).
Regarding claim 18, Tadano in view of Davidson disclose the camera control system of claim 17, wherein the control unit controls the means for rotating the camera on the first axis and the means for rotating the camera on the second axis based on the control signal and the pressure signal. Tadano discloses lowering the speed of the movement of the user measured by the headset that would damage internal organs (par. [0049]). Similarly, Davidson discloses a mechanism for automatically lowering the applied pressure when it exceeds a threshold (par. [0104]). Thus, modified Tadano discloses a system wherein the control unit adjusts the movement of the camera based on the control signal and pressure signal.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadano in view of Davdison, as applied to the claims above, in view of Osterhout et al. (US 2018/0113590 A1).
Regarding claim 19, Tadano in view of Davidson disclose the camera control system of claim 17, and discloses limiting movement of the system when the signal exceeds a threshold to prevent the image pickup unit/device from damaging and internal organ (par. [0049]). Similarly, Davidson discloses a mechanism for automatically lowering the applied pressure when it exceeds a threshold (par. [0104]). However, Tadano in view of Davidson does not specifically disclose it further comprising a haptic feedback system, wherein the haptic feedback system is activated when the pressure signal exceeds the predetermined rotation threshold. 
Osterhout teaches a virtual reality system having a headset that comprises a haptic feedback system (par. [0084]). It would have been obvious to one having ordinary skill in the art to have provided a haptic feedback system in the system of Tadano, as taught by Osterhout, in order to alert the user that the applied pressure to the body organ exceeded a threshold thereby increasing user awareness of its body movements in moving the system.
Regarding claim 20, Tadano in view of Davidson in view of Osterhout disclose the camera control system of claim 19, wherein the haptic feedback system includes at least one vibrating component attached to the headset (Osterhout: par. [0084]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795